DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 08/10/2021. 

Response to Restriction
The applicant’s reply filed on 02/17/2018 elected Group 1 claims 1-8, and claims 9-30 withdrawn with drawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim, and application is in condition of allowance the non-elected claims have been cancelled.

Allowable Subject Matter
Claims 1-8 is/are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-8 is/are allowed primarily because the closes prior art of record U.S Publication number 2019/0353139 A1 cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Regarding Claim 1:
The prior art of record does not teach “A hydrodynamic pump, including: hollow tapered tube including a lower inlet aperture configured to be in fluid communication with an interior of the body of water and an upper discharge spout configured to be in fluid communication with a gaseous atmosphere in combination with the lower inlet aperture having a larger cross-sectional area than a cross-sectional area of the upper discharge spout wherein the hydrodynamic pump is adapted to expel water upwardly from the upper discharge spout when rising and falling in response to the passage of waves” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        Mar. 14, 22